DUNN, District Judge,
Dissenting. — The deed made in 1907 by Amelia IT. Cameron to the Dickens-West Mining Company, being void, did not pass the legal title of the Montana lode claim to that company, consequently that title must have remained in the grantor, but the corporation, having paid the grantor the full consideration agreed upon, became the equitable owner and entitled to a valid conveyance upon completing its compliance with the laws of this state governing foreign corporations.
As to the performance of the annual labor for the year 1911, it seems clear to me that the record shows a substantial conflict in the evidence, which requires this court to sustain the judgment of the trial court. A careful examination of evidence convinces me that the trial judge, with the witnesses before him, might easily and not unreasonably take the view that the ex parte affidavit, together with the evidence that the company actually paid $100.00 for the work, would outweigh the testimony of the two witnesses who swore that the work was not done. And certainly the trial judge is the only one who can fairly determine the value and weight of the testi*163mony of the witnesses and whether or not the affidavit, which the statute makes prima facie evidence that the work was done, has been overcome. I think the judgment of the district court ought to be affirmed.